Title: To George Washington from Timothy Pickering, 20 July 1796
From: Pickering, Timothy
To: Washington, George


        (private)
       
        
          Sir,
          Department of State July 20. 1796.
        
        Last evening, about nine o’clock, when sitting in my office, the Messenger brought me a letter from Mr Monroe. When going to open it, I found it had already been broken open, but the broken edges of the paper had been slightly fastened again by introducing some pieces of wafer. The original sealing, as usual with Colo. Monroe’s letters, was with wax. The wife of the Messenger went to the door and received the letter. The bearer of it asked if I lived here; she answered that I did not, but was then in the office, and asked if he wished to see me. He said it was no matter, if the letter was safely delivered to me. She took the letter, returned to her room, gave it to her husband who immediately brought it to me.
        Upon my enquiries she informs me that the man who brought the letter was 30 or 40 years old, appeared sun-burnt as if he had just come off a journey, and his cloaths, particularly his linen, looked dirty, as seemed common in such case. His speech was plainly English, like that of a Virginian, philadelphian or New Englandman, without any semblance of French or any other foreign language. She had a light in her hand, and saw nothing in the man’s countenance or deportment that indicated any concern, like what might be imagined to result from a consciousness of guilt or impropriety of conduct.
        The letter is dated the 2d of May, and the cover had on it, in the usual place of franking, the name of Mr Monroe, written with his own hand. The superscription was in the same

handwriting with the letter of the 8th of April, mentioned in the postscript to one of my letters accompanying this. That letter of April 8th has on it the post office mark of Alexandria—thus “Alex. 15 July.”
        No part of the letter of May 2d is in cypher. It is on the subject of the explanation which was to take place between Mr Monroe and the Minister of foreign affairs, agreeably to the orders of the directory; and is accompanied by the complaints of the latter (in French) & Mr Monroe’s answer. The French shall be translated, and I will do myself the honor to transmit the packet by the next post. The complaints are not of the formidable nature to have been expected after all the solemn advices concerning them which have been received from Mr Monroe. In short, I should be disposed to apply to this affair the trite fable of the mountains being in labour and bringing forth a mouse. Most respectfully your obt servt
        
          Timothy Pickering
        
      